Exhibit 10.2

FIRST AMENDMENT

 

TO THE SYSCO CORPORATION 

SUPPLMENTAL EXECUTIVE RETIREMENT PLAN

Pursuant to the authority granted the Compensation Committee of the Board of
Directors of Sysco Corporation (the "Compensation Committee") under Section 10.1
of the Sysco Corporation Supplemental Executive Retirement Plan (the "SERP"),
effective June 29, 2013, the Compensation Committee hereby amends the SERP as
follows:

1.



The first sentence of Section 4.4 of the SERP is hereby amended with the
addition of the following clause as the conclusion of that sentence:

"; provided that, any election by a married Participant of a form of payment
other than the Joint and Survivor Annuity shall be ineffective unless the
Participant's  spouse has indicated consent by completing and signing the
applicable spousal consent section of the payment election form that may be
prescribed by the Administrative Committee."

2.



The third sentence of Section 6.4 of the SERP is hereby amended to read in its
entirety as:

''The amount of such hypothetical retirement benefit shall equal the
Participant's Vested Accrued Benefit as determined under Section 4.2(a),
reduced, for  the period by which the first  payment of the  death benefit
precedes the first day of the month on or after date the Participant would have
attained age sixty-five (65), by 5/9ths of one percent (1%) for each of
the  first  one  hundred  twenty  (120)  calendar  months  and  actuarially
thereafter (using the assumptions for  Actuarial Equivalence), adjusted as
applicable, to take into account the form of such Participant's  Retirement
Benefit under Section 4.4., without regard to the Participant's  election, if
any, pursuant to Section 4.4."

IN WITNESS WHEREOF, this Amendment 2014-1 to the SERP has been executed as of
this 20th day of February, 2014.

 

SYSCO CORPORATION

 

 

 

 

 

 

 

By: /s/ Russell Libby                                             

 

           Russell Libby, General Counsel

 

 

 



--------------------------------------------------------------------------------